Allowable Subject Matter
Status of the Claims
Claims 1, 5-6, 9-11, 15-16, and 20 have been amended, claims 2-4, 7-8, 12-14, 17-18, and 21-25 have been cancelled, and claims 26-28 have been added new.
Claims 1, 5-6, 9-11, 15-16, 19-20, and 26-28 are allowed as amended.

Response to Arguments
Applicant’s arguments, see pages 10-11 of the Remarks, filed 7/27/2022, with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.

Reasons for Allowance
Claims 1, 5-6, 9-11, 15-16, 19-20, and 26-28 are allowed as amended 7/27/2022.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because controlling an agriculture machine using scripts based on the soil measurements and digital model of crop yield for a particular location, which integrates the abstract idea into a practical application (See PEG 2019) by using the abstract idea in a meaningful way beyond general linking to the abstract idea. Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Independent claims 1, 5-6, 9-11, 15-16, 19-20, and 26-28 disclose a product and method for generating digital models of relative yield of a crop based on nitrate values in the soil.
The closest prior art of record is:
Lindores (US 2014/0012732 A1) – generating crop recommendations based on modeled values to increase the market value of the crop. 
Raun et al. (US 2003/0019151 A1) – process for in season fertilizer nitrogen application based on predicted yield potential.
Colburn Jr (US 5,033,397) – involves a soil chemical sensor and precision agricultural chemical delivery system and method.
Limon et al. (Multicriteria analysis of derived water demand functions: a Spanish case study, JA Gomez-Limon, Agricultural Systems 63 (2000), Elsevier, accepted December 1999) – discloses use of a surrogate function for making predictions about crop yield based on certain inputs.
Scharf et al. (US 2016/0042232 A1) – involves predicting crop yield loss due to N-Deficiency and applying fertilizer as necessary.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 5-6, 9-11, 15-16, 19-20, and 26-28.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “receiving, over a network at a server, a nitrogen recommendation request for a field, the field having multiple locations in the field, the request including one or more nitrate measurements in soil for each of the locations; computing, by the server, a relative yield for a particular location in the field, for a crop, based, at least in part, on one or more nitrate measurements in soil for the particular location during a V6-V8 growth stage of the crop and on a digital model of relative crop yield; computing, by the server, an optimal amount of nitrogen to apply to the field based, at least in part, on the relative yield for the particular location, by: generating a model of crop yield based on one or more factors; estimating the model of crop yield using a surrogate function based, at least in part, on one or more observations sampled from the model of crop yield, wherein the one or more observations belong to a corpus of observations; determining one or more data points at which to sample the model of crop yield based on the surrogate function; for each data point of the one or more data points, evaluating the data point using the model of crop yield to add a corresponding observation to the corpus of observations; and determining the optimal amount of nitrogen to apply based on the corpus of observations; and generating, by the server, one or more scripts based on, at least in part, the optimal amount of nitrogen; and transmitting, to one or more agricultural implements and/or to one or more agricultural machines associated with the one or more agricultural implements, the one or more scripts to control an operating parameter of the one or more agricultural implements and/or the one or more agricultural machines in performing agricultural tasks in the particular location of the field consistent with the relative yield for the particular location and based on the optimal amount of nitrogen to apply to the field”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683